Citation Nr: 0516371	
Decision Date: 06/16/05    Archive Date: 06/27/05	

DOCKET NO.  04-09 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a heart disorder.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had active service from April 20, 1976, to July 
6, 1976.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2002 rating decision of the 
VARO in Indianapolis, Indiana, that denied entitlement to the 
benefit sought.


FINDINGS OF FACT

1.  By rating decision dated in December 1976, the RO denied 
entitlement to service connection for a heart disorder.

2.  The evidence associated with the claims file subsequent 
to the December 1976 RO decision is not new or significant, 
and need not be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1976 RO decision that denied service 
connection for a heart disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received since the December 1976 RO decision 
is not new and material and the claim for service connection 
for a heart disorder is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
heart disorder.  Implicit in his presentation is the 
assertion that he has submitted new and material evidence 
sufficient to reopen a previously denied claim for 
entitlement to service connection for a heart disorder.  In 
the interest of clarity, the Board will initially discuss 
certain preliminary matters.  It will then address the 
pertinent laws and regulations and their application to the 
evidence of record.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103 
A., 5107 (West 2002).  This law emphasizes VA's obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim.  It affirms VA's duty to 
assist claimants by making reasonable efforts to get any 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103 (a) and 38 C.F.R. § 3.159 (b)).

The RO provided this notice by communication dated in March 
2004.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) must:  
(1) Inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) tell the claimant to provide any evidence 
the claimant has in his possession that pertains to the 
claim, or something to the effect of the claimant should 
"give us everything you got pertain to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the letter did tell him to furnish information 
about his records so that VA could request them from the 
person or agency in possession of them.  He was told what the 
evidence had to show to support his claim and he was told how 
VA would help him obtain evidence for his claim.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  All known 
medical records are in the claims folder.  The record shows 
that VA has tried to contact the veteran in the recent past, 
but communications in March 2005 and April 2005 were returned 
because the veteran's current address was not known.  An 
April 2005 communication discloses that a phone number given 
for the veteran's father was "disconnected."  Additionally, 
an office phone number was listed, but it was indicated that 
the veteran was "not at this No."  The appellant has the 
obligation to keep VA apprised of his whereabouts and that 
has not been done in this case.

The Board finds that there is nothing more that VA can do in 
the case with respect to notifying and/or assisting the 
appellant in the development of the case.  The Board notes 
that all that the VCAA essentially requires is that the duty 
to notify is satisfied and that a claimant is given the 
opportunity to submit information and evidence in support of 
the claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).

Pertinent Laws and Regulations

In general, service connection may be granted for a 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303 (d) 
(2004); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Cardiovascular disease may be presumed to have been incurred 
during service if manifested to degree of 10 percent or more 
within one year following service discharge.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

In order to establish service connection for a claimed 
disorder there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and a current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (b) (West 2002).

In this case, in the December 1976 decision, the RO denied 
entitlement to service connection for a heart disorder.  The 
Board determined that the veteran had a heart murmur that was 
a constitutional or developmental abnormality and was 
therefore not a disability under the laws providing for VA 
compensation benefits.  Reference was made to a medical 
evaluation board that determined that the appellant did not 
meet the minimal standards for enlistment and recommendations 
for separation were carried out.  It was stated that there 
was no evidence of events or circumstances indicating 
incurrence or aggravation of a heart disorder other than the 
congenital heart defect prior to service as having existed 
prior to entrance.

Pursuant to the provisions of 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new material evidence 
has been presented or secured with respect to that claim.

If the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all the evidence both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  There must be new 
and material evidence presented or secured since the time the 
case was finally disallowed on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" may be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of the appellant's 
disability or injury, even if it would not be enough to 
convince VA to grant the claim.  Hodge v. West, 155 F. 3d. 
1356 (Fed. Cir. 1998).

If it is received subsequent to a final decision, evidence is 
considered credible for the purpose of reopening the claim, 
unless it is false or untrue or is beyond the competence of 
the person making the claim.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that 
the claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring VA's 
statutory duty to assist the appellant in the development of 
the claim has been fulfilled.  38 U.S.C.A. § 5108; Elkins v. 
West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

Before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether the veteran has 
submitted new and material evidence with respect to the 
claim.  See Elkins, 12 Vet. App. at 218.  After reviewing the 
record, and for the reasons expressed below, the Board is of 
the opinion that the appellant has not submitted new and 
material evidence sufficient to reopen his claim for 
entitlement to service connection for a heart disorder.

The record before the RO at the time of its 1976 decision 
included the service medical records.  These disclose that on 
April 26, 1976, the appellant was seen for a murmur that he 
stated that he had since birth.  He did not mention it on his 
report of medical history made in conjunction with his 
enlistment examination in late March 1976, because he claimed 
he had been instructed to say no when asked whether he had 
had or was having any heart trouble.  However, he experienced 
chest pain while exercising and had had the first episode the 
previous day.  He indicated that the condition had been 
asymptomatic prior to enlistment.  Chest x-ray study and 
electrocardiogram tracings were interpreted as being 
negative.  No murmur was detected on clinical examination of 
the heart.

In late June 1976, the appellant was seen again.  The 
appellant reported that he been told that he had had a murmur 
at the age of 15.  He described a long history of vague chest 
symptoms and stated that he had not been able to keep up with 
other recruits because of chest pain and dyspnea.  He stated 
that he had undergone a cardiac catheterization at one time 
and it showed a "hole in heart."  He noted he had a sister 
who had a similar problem.

On July 1, 1976, he was seen by a medical board.  According 
to his own statement he was first reported to have a murmur 
at age 15 during a routine physical examination.  He was 
subsequently hospitalized where a cardiac catheterization was 
performed.  He was told at that time that he had had a small 
hole in the heart and that it would probably heal by itself.  
He was "subsequently lost" to follow-up.  He revealed that 
history to a recruiter, but stated that the recruiter told 
him to withhold the information from the examiners at the 
enlistment station.  He stated he did withhold the history 
and was therefore found fit for military service.

He initially presented to medical care during in-processing 
where a murmur was noted.  The examining physician at that 
time felt that it was probably a functional murmur and the 
veteran was given a trial of duty.  He re-presented during 
the third phase of his training with the chief complaint of 
chest pain on exertion.  At that time review of 
electrocardiogram tracings showed an abnormality.  He was 
subsequently evaluated by the cardiology department.  It was 
the opinion of the examining cardiologist that he should be 
separated from service.  The examination at that time showed 
he was in no acute distress.  Blood pressure was normal.  
Pulse was 80 and regular.  First heart sound was within 
normal limits and the second heart sound was widely split and 
did not close.  There was a Grade I-II/VI systolic ejection 
murmur heard at the left lower sternal border and apex.  
Electrocardiogram tracings showed a junctional rhythm with a 
right ventricular conduction delay and right axis deviation.  
A chest x-ray study was within normal limits.  A cardiogram 
disclosed a large right ventricle with paradoxical septal 
motion.  Also noted was increased motion of the tricuspid 
valve.  It was the opinion of the cardiology service that 
this most likely represented a congenital disease with a 
possible atrial septal defect and mild Epstein's anomaly.  It 
was the opinion of the Board that the appellant did not meet 
the minimum standards for enlistment or induction and that he 
had no "unfitting" physical disability that had been incurred 
in or aggravated by active military service.

Medical records associated with the file since the 1976 
decision include the report of a VA heart examination 
accorded the veteran in September 2001.  No previous medical 
record was available at the time of examination.  The 
appellant stated that he was currently working as a truck 
driver.  He gave no history of chest pain, syncope, or 
congestive heart failure.  Cardiac risk factors included a 
positive family history for coronary artery disease.  The 
appellant was not taking any medications at the present time.  
On clinical examination, cardiac function was normal.  The 
appellant exhibited good exercise capacity.

Other evidence added to the record includes reports of 
private treatment and evaluation of chest pain in early 2002.  
Reference was made to atrial fibrillation and left 
ventricular hypertrophy.  The reports contain no discussion 
as to any causal connection between any current heart 
problems and the 2 to 3 months of active service in 1976 many 
years earlier.

Other evidence includes statements from the appellant 
reflecting his opinion as to the etiology of his chest pain.  
However, with respect to a medical nexus, to the extent that 
any statements by him in support of his claim are intended as 
an attempt to establish that he has a disability manifested 
by chest pain which is related to service, it is well 
established that lay statements cannot be used to establish a 
nexus between any current chronic disability and service.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the determinative question is one 
of medical causation or diagnosis, only those specialized in 
medical knowledge, training or experience are competent to 
opine on the medical evidence of record.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the medical evidence of record and the 
veteran's statements are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court 
specifically stated that "lay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C.A. § 5108."  
The appellant's statements are therefore not material.

The medical records that are available provide no competent 
medical evidence linking any current heart disorder to the 
appellant's 2 to 3 months of active service in 1976.  None of 
the medical records has ever suggested any causal connection 
between any current heart problems and the few months of 
service in 1976.  Accordingly, new and material evidence 
sufficient to reopen the previously denied claim in 1976 has 
not been submitted.


ORDER

New and material evidence sufficient to reopen a previously 
denied claim of entitlement to service connection for a heart 
disorder not having been submitted, the claim is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


